Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered May 16, 1997, which, *476to the extent appealed from as limited by defendant’s brief, denied defendant’s motion to dismiss the complaint on the ground of forum non conveniens, unanimously affirmed, without costs.
The court properly exercised its discretion in retaining the instant litigation in New York. New York has a substantial nexus with the subject matter of this litigation, including, but not limited to, defendant’s alleged wrongful shipment of assets from this State. Moreover, parallel litigation against defendant’s former husband concerning the same course of conduct was recently completed in Federal District Court, Southern District of New York, and relevant documentary evidence is available in this State. On this record, a balancing of the relevant public and private interests weighs in favor of the court’s determination to retain the litigation (see, Waterways Ltd. v Barclays Bank, 174 AD2d 324). Concur—Sullivan, J. P., Ellerin, Tom and Andrias, JJ.